        Case 1:19-cv-00543-PB Document 51 Filed 06/23/20 Page 1 of 1
                      UNITED STATES DISTRICT COURT
                        DISTRICT OF NEW HAMPSHIRE

Christopher (Crystal) Beaulieu

      v.                                       Case No. 19-cv-543-PB

Claude Dupuis, Jr. et al.

                                   ORDER


      No objection having been filed, I herewith approve the

Endorsed Report and Recommendation of Magistrate Judge Andrea K.

Johnstone dated June 8, 2020, and grant plaintiff’s motion to

dismiss (doc. no. 46) and dismiss Claims 2(b) and 2(c) without

prejudice and drop defendants Lt. C. Dupuis, Ednerson Bazile,

Paul Oyori, and James Iseman from this case, without prejudice

to plaintiff's ability to plead similar claims against those

defendants in a new case. “‘[O]nly those issues fairly raised by

the objections to the magistrate's report are subject to review

in the district court and those not preserved by such objection

are precluded on appeal.’”       School Union No. 37 v. United Nat'l

Ins. Co., 617 F.3d 554, 564 (1st Cir. 2010) (quoting Keating v.

Secretary of Health & Human Servs., 848 F.2d 271, 275 (1st

Cir.1988)); see also United States v. Valencia-Copete, 792 F.2d

4, 6 (1st Cir. 1986) (after proper notice, failure to file a

specific objection to magistrate's report will waive the right

to appeal).


                                          /s/Paul Barbadoro
                                        ____________________________
                                        Paul Barbadoro
                                        United States District Judge
Date: June 23, 2020

cc:   Christopher (Crystal) Beaulieu, pro se
      Anthony Galdieri, Esq.
      Lawrence Edelman, Esq.
